United States Court of Appeals
                        For the First Circuit


No. 13-2181

                        WILLIAM M. MCDERMOTT,

                        Plaintiff, Appellant,

                                  v.

                MARCUS, ERRICO, EMMER & BROOKS, P.C.,

                         Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Marianne B. Bowler, Magistrate Judge]


                                Before

                        Thompson, Circuit Judge,
                      Souter, Associate Justice,*
                       and Stahl, Circuit Judge.



     Philip H. Cahalin for appellant.
     Stephen J. Duggan and Edmund A. Allcock, with whom Lynch &
Lynch and Marcus, Errico, Emmer & Brooks, P.C. were on brief, for
appellee.



                           December 29, 2014



     *
       The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            THOMPSON, Circuit Judge. We are, once again, called upon

to   interpret   and    apply    the    Massachusetts   consumer   protection

statute, Mass. Gen. Laws ch. 93A ("Chapter 93A").               This case has

humble origins:     a seemingly-simple dispute over several $25 late

fees the Pondview Condominium trustees charged to one of their

residents, appellant William McDermott ("McDermott"), after he

didn't pay his condominium fees on time.              Unable to resolve the

matter with McDermott, the trustees hired law firm appellee Marcus,

Errico, Emmer and Brooks, P.C. ("MEEB"), to collect from McDermott.

Soon enough, what began as a low-stakes disagreement quickly

blossomed into wide-ranging litigation in the state and federal

courts.     We are concerned here with the two-count complaint

McDermott   filed      against   MEEB    in   the   federal   district   court.

McDermott alleged that MEEB's collections activities violated both

Chapter 93A and the federal Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq. ("FDCPA").

            A magistrate judge held a bench trial and initially found

in McDermott's favor on both counts. She awarded McDermott $10,400

on his Chapter 93A count, and $800 on the FDCPA claim.                    Both

parties filed motions for reconsideration, following which the

magistrate judge reversed in part, finding MEEB not liable under

Chapter 93A, and leaving McDermott with only the $800 recovery

under the FDCPA.

            McDermott's timely appeal followed.


                                        -2-
                                I. BACKGROUND

              The magistrate judge1 issued a 203-page written decision

following a six-day bench trial.             See McDermott v. Marcus, Errico,

Emmer & Brooks, P.C., 911 F. Supp. 2d 1 (D. Mass. 2012).                    We have

no need to fully detail the extensive factual background in order

to   decide    the    narrow   issues    before    us,    and   we    commend   the

magistrate judge's thorough decision to the reader seeking a full

run-down.      We need only sketch a rough outline of the goings-on,

which we do based on the magistrate judge's factual findings, the

vast majority of which are unchallenged on appeal.

              McDermott owned two units -- 104 and 105 -- at the

Pondview       Condominiums,     a      19-unit     condominium        in    Lynn,

Massachusetts.        Pondview's trustees (from now on collectively

referred    to   as   "Pondview"),      as    permitted   by    the   condominium

documents, required all unit owners to pay monthly assessments for

the upkeep of common areas and facilities, along with several other

types of monthly fees.2        Any assessments not paid on time incurred

a late payment fee, which acted as a lien against the owner's unit.

If Pondview had to turn the matter over to collections, the

condominium documents allowed for the assessment of attorney's


      1
       At the outset of the case, the parties mutually agreed to
the jurisdiction of a magistrate judge over all proceedings,
including trial.
      2
       Monthly fees included a loan payback charge, which was
"either part of a special assessment or a line item in [Pondview's]
budget."

                                        -3-
fees, late charges, and collection costs against the offending

owner.

             McDermott lost his job in 2004.            He fell behind on his

condominium fees for both units in July of that year, and the next

month he fell behind on the late payment fees, too.              In September,

McDermott agreed to pay two months of condominium and late fees for

unit 105 (but not unit 104) by September 22.               Although McDermott

ended up making payments for both units by September 22, this did

not bring the accounts current because he did not pay all of the

late fees.

             In    the     first     of      a    series    of     unfortunate

misunderstandings, McDermott seems to have thought his September

payments   brought       him   up-to-date.       Compounding     his   troubles,

McDermott paid his October monthly assessment for unit 105 late,

triggering another late fee.         He fell further behind in December.

             On   December     18,   Pondview    sent    McDermott      a   letter

detailing how much he owed for unit 105.                The letter also told

McDermott that, pursuant to the condominium documents, he was being

charged $25 late fees for payments received after the 15th of the

month during which each of the payments were due.3                According to

Pondview, by the end of 2004 McDermott owed, including late payment

fees, $346.62 on unit 105 and $380.33 for unit 104.                    McDermott,


     3
       The magistrate judge found that MEEB "was not involved in
the decision to impose a $25.00 charge for delinquent loan payback
charges or to change any policy to impose late fees."

                                       -4-
however, let Pondview know that he disagreed with the late fee

assessments and would not pay them.               By the time March 2005 rolled

around, McDermott had not paid condominium fees, loan payback

charges, or late fees for either unit for January, February, and

March.

                  Having apparently decided enough was enough, Pondview

brought in MEEB to collect McDermott's debt.                     MEEB informed

McDermott in a March 23, 2005 letter that he owed $1,495.61 on unit

104, an amount it said encompassed collection costs and attorney's

fees.        A separate letter with the same date told McDermott he owed

$1,431.61 on unit 105.             McDermott, who does not appear to have

lawyered-up by this point, stood by his refusal to pay.

                  Over the approximately three-and-a-half years between

April 2005 and September 2008, MEEB filed nine collection actions

in Massachusetts state court against McDermott. McDermott retained

counsel somewhere along the way (the exact date is not important

here).           Five of MEEB's collection suits related to unit 105, and

four related to unit 104.               Only two reached trial, but MEEB won

them both and was awarded attorney's fees to boot.4

                  During the course of its collection activities, and while

litigation was ongoing, MEEB repeatedly contacted the mortgagees on

each        of    McDermott's   units   without    his   knowledge   or   consent,



        4
       In one of these cases the state court awarded $14,000 in
attorney's fees, approximately half of what MEEB had sought.

                                          -5-
informed them of McDermott's delinquencies, and demanded payment

directly     from    them.     When   asked    to   do   so,   the   mortgagees

accommodated MEEB and paid the amounts requested. They then passed

these costs on to McDermott by tacking them onto the outstanding

mortgages.          Further,   MEEB   occasionally       contacted   McDermott

directly, despite knowing he was represented by counsel.

             Displeased with MEEB's collection activities, McDermott

filed suit against the firm in the federal district court for

Massachusetts on February 3, 2009. His two-count complaint alleged

a variety of violations of federal (the FDCPA) and state (Chapter

93A) law.5

             Specifically, McDermott took issue with the wording of

several collection letters, contending they "were deliberately

misleading,     sporadic,      inconsistent,    confusing,     and   contained

numerous errors and double billings."                He also alleged MEEB

"consistently       and   deliberately   misleadingly,      confusingly,   and

deceptively conflated its legal fees with condominium assessments

in most of its communications concerning [his] debts," and made

certain "oppressive and extortive" statements to him in violation


     5
       McDermott's complaint grounded federal jurisdiction on 28
U.S.C. § 1331, as his was an action "arising under the
Constitution, law, or treaties of the United States."      He also
invoked the federal court's supplemental jurisdiction to decide his
state-law-based Chapter 93A claims.      Although in an apparent
typographical error McDermott's complaint cited the wrong statute
for supplemental jurisdiction (the non-existent "28 U.S.C. § 1328"
instead of 28 U.S.C. § 1367), MEEB has never asked the federal
courts to decline the exercise of supplemental jurisdiction.

                                      -6-
of the FDCPA.      McDermott further complained about MEEB's direct

contacts with himself and his mortgagees. McDermott wrapped up his

complaint by espousing his theory that MEEB ran up between $54,000

and   $59,000     in   legal   fees   "by     its    deliberate,   intentional

provocation of a dispute between Pondview and [himself] over $150

in unlawful late fees and by its other, relentless, egregious,

unfair, deceptive, false, misleading, oppressive, and abusive

violations of the FDCPA."

             After trial, the magistrate judge found that although

MEEB acted at all times in good faith and that none of its actions

were deceptive, it nevertheless committed numerous violations of

the FDCPA.      The details of each FDCPA violation are not important

for our purposes, other than that the judge found none of them were

in bad faith.6         The magistrate judge further determined that,

pursuant   to    regulations    issued   by    the    Massachusetts   Attorney

General, MEEB's FDCPA violations served as a basis for imposing

liability under Chapter 93A, even though MEEB had not committed any

unfair or deceptive acts.         In other words, she found the FDCPA

violations constituted "per se" violations of Chapter 93A.                 She

also found, however, that MEEB did not commit any unfair or

deceptive acts that could give rise to Chapter 93A liability

independent of the per se violations.           Ultimately, the magistrate


      6
       The magistrate judge also found some of McDermott's FDCPA
claims, having been brought outside of the FDCPA's one-year
limitations period, were barred as untimely.

                                      -7-
judge awarded McDermott $800 under the FDCPA, and $10,400 for the

Chapter 93A violations.

               MEEB subsequently filed a motion for reconsideration

pursuant to Fed. R. Civ. P. 59(e).7            The magistrate judge reviewed

a newly-decided case from the Massachusetts Supreme Judicial Court

("SJC")       interpreting     Chapter     93A,     Klairmont   v.      Gainsboro

Restaurant, Inc., 987 N.E.2d 1247 (Mass. 2013), determined her

finding of per se Chapter 93A violations was incorrect as a matter

of law, and vacated the judgment on that count.              See McDermott v.

Marcus, Errico, Emmer & Brooks, P.C., 969 F. Supp. 2d 74 (D. Mass.

2013).       She did not disturb her findings with respect to MEEB's

FDCPA       violations.      As   a   result   of    the   magistrate    judge's

reconsideration, McDermott saw his recovery slashed from $11,200 to

$800.

               Unsatisfied with this outcome, McDermott appealed to us.

                             II. STANDARD OF REVIEW

               This case comes to us after a full bench trial, so we

review the magistrate judge's factual findings for clear error.

Smith v. F.W. Morse & Co., Inc., 76 F.3d 413, 420 (1st Cir. 1996).

The clear error standard "constrains us from deciding factual

issues anew."      Id.    "[W]e may not disturb the [magistrate judge's]

record-rooted findings of fact unless on the whole of the evidence



        7
       McDermott filed one too, but we need not discuss it as
McDermott does not appeal its denial.

                                         -8-
we reach the irresistible conclusion that a mistake has been made."

Id.    We afford this deference not just to straight-up findings of

fact, but to any inferences drawn from them.            Id.   Similarly, we

defer to a magistrate judge's "findings regarding an actor's

motivation" where they are "plausible."           Id.   In sum, "we cannot

second-guess the court's credibility determination[s]" following a

bench trial.     Calderón-Ortega v. United States, 753 F.3d 250, 253

n.1 (1st Cir. 2014).

            In stark contrast to factual findings, we afford no

deference to the magistrate judge's legal conclusions, which we

review de novo.    United States v. 15 Bosworth Street, 236 F.3d 50,

53 (1st Cir. 2001); Smith, 76 F.3d at 420.                And because the

magistrate judge granted MEEB's motion for reconsideration on legal

grounds only (rather than after, say, a reevaluation of the facts),

we review the legal conclusions undergirding that decision de novo,

too.   See, e.g., Santiago v. Puerto Rico, 655 F.3d 61, 67 (1st Cir.

2011) (applying de novo review where "the parties' arguments were

directed to the underlying substantive issue (the propriety vel non

of    summary   judgment)   rather   than   the   procedural    issue   (the

desirability vel non of reconsideration)").

                             III. DISCUSSION

            McDermott raises several discrete arguments in this

appeal.    First and foremost, he says the magistrate judge erred

when she snatched away his victory on the Chapter 93A count because


                                     -9-
MEEB's FDCPA violations give rise to per se Chapter 93A liability,

without the need of showing that they are unfair or deceptive.

Next, he argues that the magistrate judge should have found MEEB

violated the FDCPA by charging him excessive legal fees.                      Last but

not least, and predicated upon the assumption that we will conclude

MEEB is liable to him under Chapter 93A on some theory, McDermott

takes the position that MEEB's violation of Chapter 93A entitles

him to an award of multiple damages.                         Not surprisingly, MEEB

disagrees with each of McDermott's arguments and asks us to affirm

the magistrate judge's orders.

           We address these topics in turn.

A. Chapter 93A Liability

           1.    The Basics and the Concept of Per Se Liability

           This    appeal       requires         us    to     interpret     and   apply

Massachusetts consumer protection law as embodied in Chapter 93A.

More specifically, we are called upon to look at the concept of

"per se" Chapter 93A liability.                  We open with a primer on the

statute, discuss the concept of per se violations, and finally

address the parties' arguments on appeal.

           Because       McDermott's       Chapter      93A     arguments    implicate

matters   of     state     law,     we     apply       the     substantive    law    of

Massachusetts. See Dykes v. DePuy, Inc., 140 F.3d 31, 39 (1st Cir.

1998)   ("When    facing    a     claim    that       does    not   arise   under   the

Constitution or the laws of the United States, a federal court must


                                          -10-
apply the substantive law of the forum in which it sits . . . .");

see also O'Brien v. Skinner, 414 U.S. 524, 531 (1974) (recognizing

that it is not the function of a federal court "to construe a state

statute contrary to the construction given it by the highest court

of a State").     This is so even where we are dealing with "a state-

law   claim    brought    under    supplemental   jurisdiction,"        such    as

McDermott's Chapter 93A claim.         Dykes, 104 F.3d at 39.

              The Massachusetts statute at issue here, Chapter 93A,

straightforwardly declares that "[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any

trade or commerce are . . . unlawful."            Mass. Gen. Laws ch. 93A,

§ 2(a). "[T]he intent of the legislature" is that a court hearing

a Chapter 93A claim will be "guided by the interpretations given by

the Federal Trade Commission and the Federal Courts to section

5(a)(1)   of     the     Federal    Trade    Commission     Act   (15    U.S.C.

[§] 45(a)(1)), as from time to time amended."             Mass. Gen. Laws ch.

93A, § 2(b).       The statute permits the Massachusetts Attorney

General   to    implement    "rules   and    regulations    interpreting       the

provisions" of Chapter 93A, but these "shall not be inconsistent

with the rules, regulations and decisions of the Federal Trade

Commission and the Federal Courts interpreting the provisions of

the" Federal Trade Commission Act, "as from time to time amended."

Mass. Gen. Laws ch. 93A, § 2(c).




                                      -11-
            Although Chapter 93A broadly prohibits "unfair" and

"deceptive" conduct in trade or commerce, the statute does not

spell out what specific actions make the grade.8         Doing so would

not be feasible anyway because, as the SJC has observed, "[t]here

is no limit to human inventiveness in this field."            Kattar v.

Demoulas, 739 N.E.2d 246, 257 (Mass. 2000) (alteration in original)

(internal    quotation   marks   omitted).      Thus,   whether   or   not

particular conduct violates Chapter 93A is generally determined on

a case-by-case basis.    See id.

            Nevertheless, Massachusetts courts have recognized that

violations of a limited number of statutes automatically give rise

to liability under Chapter 93A.           See, e.g., Polaroid Corp. v.

Travelers Indem. Co., 610 N.E.2d 912, 917 (Mass. 1993) (violation

of state unfair claims settlement act, Mass. Gen. Laws ch. 176D,

constitutes violation of Chapter 93A); Reddish v. Bowen, 849 N.E.2d
901, 906 (Mass. App. Ct. 2006) (same with respect to a home

improvement contractor's violation of Mass. Gen. Laws ch. 142A).

This automatic liability, which the parties refer to as per se

liability, could be thought of as a species of strict liability.

In the instances where the Massachusetts appellate courts have

found per se Chapter 93A liability based on a statutory violation,

such conclusion, as we discuss hereafter, was grounded on explicit

statutory language.


     8
         Neither does the statute define "trade or commerce."

                                   -12-
           With respect to unfair claims settlement act violations

like those addressed in Polaroid, per se Chapter 93A liability

arises directly from the consumer protection act itself.            Chapter

93A provides that "[a]ny person . . . whose rights are affected by

another person violating the provisions of clause (9) of section

three of chapter one hundred and seventy-six D [i.e., the unfair

claims settlement act] may bring an action in the superior court."

Mass. Gen. Laws ch. 93A, § 9(1). In accordance with this statutory

text, the SJC has recognized that "[a] consumer asserting a claim

under [Chapter] 93A, § 9, may recover for violations of [Chapter]

176D, § 3, cl. 9, without regard to whether the violation was

unlawful   under   [Chapter]   93A,   §   2,   because   of   the   explicit

statement to that effect in [Chapter 93A,] § 9."              Polaroid, 610
N.E.2d at 917.     Thus, Chapter 93A itself established that an act

that violates the unfair claims settlement act violates Chapter 93A

as well.   Voilà, per se liability.

           But Chapter 93A's language is not the only way to get to

per se liability:      it may also arise through the text of an

independent statute, as in Reddish.        The statute at issue there,

Chapter 142A, regulates home improvement contractors and provides

that "[v]iolations of any of the provisions of this chapter shall

constitute an unfair or deceptive act under the provisions of

[Chapter 93A]."    Mass. Gen. Laws ch. 142A, § 17.       One of the act's

provisions prohibits contractors from committing any "violation of


                                  -13-
the building laws of the commonwealth."       Mass. Gen. Laws ch. 142A,

§ 17(10).     The Massachusetts Appeals Court has applied this plain

language to conclude that a home improvement contractor's violation

of   the   Massachusetts   building   code,   thanks   to    Chapter   142A,

§ 17(10), "constituted an unfair or deceptive act under [Chapter

93A] by operation of [Chapter 142A,] § 17." Reddish, 849 N.E.2d at

908.   Thus, Reddish points the way along this alternative path

(i.e., the text of an independent statute) to per se Chapter 93A

liability.

             Taken together, these cases demonstrate a recognition by

the Massachusetts courts that the Commonwealth's Legislature has

decreed that a limited number of certain statutory violations

automatically violate the consumer protection act as well. Whether

the per se liability comes about through language the Legislature

incorporated directly into Chapter 93A referencing another statute

(as is the case with Chapter 176D), or whether it arises from the

text of an independent statute (keep Chapter 142A in mind), it is

a clear directive by the Legislature that a violation of that

particular statute constitutes an automatic violation of Chapter

93A, without the need of showing the act was otherwise "unfair or

deceptive" or occurred in "trade or commerce."              This concept is

critical to our resolution of the arguments on appeal.




                                  -14-
               2.     Per Se Chapter 93A Liability After Klairmont

               We proceed to the parties' particular arguments about

MEEB's per se Chapter 93A liability. The question they have placed

before us is narrow:             although Chapter 93A is a statute of broad

applicability, Kattar, 739 N.E.2d at 257, in the wake of what they

both       consider    to   be    the     key    case,    Klairmont       v.   Gainsboro

Restaurant, Inc., 987 N.E.2d 1247 (Mass. 2013), do FDCPA violations

give rise to so-called per se liability under Chapter 93A, § 2?

Because the parties have relied so extensively on Klairmont, an

extended discussion of it is required in order to place the

parties' arguments in context.              And, although the magistrate judge

interpreted and applied Klairmont, we consider its import de novo.

See Casavant v. Norwegian Cruise Line Ltd., 952 N.E.2d 908, 912

(Mass. 2011) (finding that "the boundaries of what may qualify for

consideration as a [Chapter 93A] violation is a question of law")

(internal quotation marks omitted).9

               Klairmont    involved       the    alleged   wrongful       death   of   a

college      student     who,     while    in     the    midst   of   a    cell    phone



       9
       Some years ago, we noted that a violation of the FDCPA is a
per se violation of Chapter 93A. French v. Corporate Receivables,
Inc., 489 F.3d 402, 403 n.1 (1st Cir. 2007). And before that, we
stated that a violation of a federal consumer protection statute
"constitutes a per se violation of Chapter 93A, § 2(a)." Barnes v.
Fleet Nat'l Bank, N.A., 370 F.3d 164, 176 (1st Cir. 2004). These
conclusory statements, devoid of substantive analysis or
explanation, are not particularly helpful to our analysis here.
Further, these cases were decided prior to Klairmont, which
controls our interpretation of state law.

                                           -15-
conversation, fell down a flight of steps at a bar. 987 N.E.2d at

1251.        The stairway, it turned out, was a bad stairway.                Not only

was the very "presence of the stairs . . . obscured with hanging

vinyl        strips,"     id.,   the    stairs      themselves      violated       the

Massachusetts building code in multiple respects. For example, the

stairway was not equipped with a self-closing "fire-rated" door and

landing at the top, there were no hand rails, and the riser and

tread dimensions did not meet the building code's dimensional

requirements.           Id. at 1253.        Furthermore, the defendants10 had

rebuilt the stairs years before the decedent's fall, yet when they

did so they "failed to acquire a building permit or to comply with

the building code."           Id. at 1253-54.        Moreover, "the defendants

knew     that    building    permits   and    a   change     in   use    permit   were

required, as evidenced by the fact that the defendants filed, and

then abandoned, multiple building permit and change in use permit

applications."          Id. at 1254.

                The plaintiffs (decedent's parents) brought a Chapter 93A

count premised solely on the defendant's noncompliance with the

Massachusetts building code.11              See id. at 1252.            They grounded

their Chapter 93A theory on the interplay between Chapter 93A, § 2

and    940     C.M.R.    §   3.16(3)   --    an   Attorney    General      regulation


        10
       The bar itself and trustees of the legal entity that owned
the real estate on which it was located.
        11
       They also brought general negligence claims, but those are
not germane here.

                                        -16-
declaring that a violation of a state statute providing for public

health, safety, or welfare is itself a Chapter 93A violation.12 See

id.   In essence, the plaintiffs claimed the defendants were liable

under Chapter 93A because they knew about the building code

violations but failed to do anything about them.

              The defendants took a different tack.   They argued that

940 C.M.R. § 3.16(3) should not be construed in such a way as to

transform every act that violates a statute concerned with public

health, safety, or welfare into a Chapter 93A violation because

doing so would enshrine Chapter 93A as the "preeminent law of the

Commonwealth."      Id. at 1254 (internal quotation marks omitted).

The defendants sought to convince the SJC that it was not enough

for the plaintiffs to simply show a building code violation.

Instead, the defendants urged, they must prove the defendants'

complained-of acts were "unfair or deceptive" before the defendants

could run afoul of Chapter 93A.     Id.


      12
           The regulation provides that

      an act or practice is a violation of [Chapter 93A], § 2
      if:

      . . .

      (3) It fails to comply with existing statutes, rules,
      regulations or laws, meant for the protection of the
      public's health, safety, or welfare promulgated by the
      Commonwealth or any political subdivision thereof
      intended to provide the consumers of this Commonwealth
      protection . . . .

940 C.M.R. § 3.16(3).

                                  -17-
             Taking on these arguments, the SJC first noted that the

"building code may qualify as a regulation meant for the protection

of the public's health, safety, or welfare" that is of concern to

940 C.M.R. § 3.16(3).          Id. at 1254-55 (internal quotation marks

omitted).     Thus, in light of the Attorney General regulation, a

violation    of     the   building    code   opens    a   defendant   up   to   the

possibility of Chapter 93A liability.               See id. at 1255 ("[T]o the

extent the defendants contend that as a matter of law, [Chapter

93A] does not apply to claims premised on violations of the

building code, we reject the argument.").

             Yet,    that    the     building      code   is   embraced    by   the

"unquestionably broad" ambit of 940 C.M.R. § 3.16(3) does not by

itself render its violation a per se violation of Chapter 93A.13

Id.   The reach of the regulation -- emanating as it does from the

Attorney General rather than the Legislature -- is "bound by the

scope of [Chapter] 93A, § 2(a)."             Id.    This means that "under 940

[C.M.R.] § 3.16(3) a violation of a law or regulation . . . will be

a violation of [Chapter] 93A, § 2(a), only if the conduct leading

to the violation is both unfair or deceptive and occurs in trade or

commerce."     Id.        By making this pronouncement, the SJC sharply

limited the occasions on which an unlawful act will lead to



      13
       Indeed, the SJC noted in no uncertain terms that the trial
judge "misstated the law when she said that 'the defendants'
[b]uilding [c]ode violations were per se deceptive and unfair acts
or practices.'" Id. at 1255 n.16 (emphasis added).

                                        -18-
liability under Chapter 93A through operation of the Attorney

General's regulations.

          The     SJC,   reiterating   that    "whether    the    particular

violation or violations qualify as unfair or deceptive conduct is

best discerned from the circumstances of each case," id. (internal

quotation marks omitted), proceeded to review the evidence in the

record relevant to the plaintiffs' Chapter 93A claim.              First, it

concluded the defendants' conduct was unfair and deceptive within

the meaning of Chapter 93A because the defendants "consciously

violated the building code for more than twenty years, thereby

creating hazardous conditions in a place of public assembly where

alcohol is served to commercial patrons."           Id.     Next, the SJC

concluded the unfair and deceptive conduct occurred in trade or

commerce because the victim was the bar's patron at the time of his

accident, and because "the defendants knowingly failed to acquire

the required permits in order to avoid the expense of building code

compliance to their restaurant and bar business."            Id. at 1256.

Accordingly, the SJC found the defendants' conduct met both prongs

of Chapter 93A.

          The     course   of   the    SJC's    analysis    in     Klairmont

demonstrates exactly what it meant when it said that 940 C.M.R.

§ 3.16(3) is "bound" by the scope of Chapter 93A:                despite the

regulation's broad wording purporting to do so, the Attorney

General is not empowered to issue regulations rendering certain


                                  -19-
statutory violations "per se" Chapter 93A violations.               Indeed, the

SJC went out of its way to say that the trial judge got it wrong

when she said the defendants' building code violations were per se

violative of Chapter 93A.

             The lesson of Klairmont may be summed up as so:                   the

Massachusetts Attorney General's regulatory authority to "make

rules and regulations interpreting" Chapter 93A, § 2(a), Mass. Gen.

Laws ch. 93A, § 2(c), does not extend so far as to permit her to

allow    a   plaintiff   to    show   that    a   defendant   has   violated   an

independent statute in lieu of satisfying Chapter 93A's substantive

requirements of showing the complained-of act was both unfair and

deceptive and that it occurred in trade or commerce.

             3.   Per Se Chapter 93A Liability and the FDCPA

             We come now to McDermott's arguments that MEEB's FDCPA

violations result in per se Chapter 93A liability. He advances two

separate, but related, grounds.

             First, using the federal statute as his starting point,

McDermott observes the FDCPA states any act that violates its

provisions also violates the Federal Trade Commission Act ("FTC

Act").       According to McDermott, the FTC Act is Chapter 93A's

federal equivalent.           By enacting Chapter 93A, he argues, the

Massachusetts Legislature grafted federal consumer protection law,

including the FDCPA, onto state law.              In his view, this means that




                                       -20-
a violation of the FDCPA violates the FTC Act and, by extension,

Chapter 93A.

            Second, McDermott focuses on a regulation promulgated by

the Massachusetts Attorney General which is similar to the one

addressed    in   Klairmont,   and    which     explicitly    provides   that

violations of federal consumer protection law count as Chapter 93A

violations.    See 940 C.M.R. § 3.16(4).         The FDCPA,   he maintains,

is just such a consumer protection law.          In McDermott's view, and

thanks to this regulation, one who violates the FDCPA necessarily

violates Chapter 93A at the same time.

            Not so fast, says MEEB.         First, it does not contest the

magistrate judge's finding that it committed FDCPA violations.

But, in its eyes, the SJC's Klairmont opinion was explicit that

even per se Chapter 93A violations are subject to a "trade or

commerce"   requirement.       In    other   words,   a   so-called   per   se

violation is not truly per se, as per se findings satisfy Chapter

93A's first prong only (i.e., that the conduct at issue is unfair

or deceptive).    A plaintiff (here, McDermott) still has the burden

of proving the conduct occurred in the course of trade or commerce.

Because all of its interactions with McDermott were related to its

representation of Pondview in a private dispute, MEEB did not act

in a "business context" with respect to McDermott and, therefore,

did not act in "trade or commerce" when it violated the FDCPA.              It




                                     -21-
follows, according to MEEB, that it may not be held liable under

Chapter 93A.

           Notably, MEEB misunderstands McDermott's arguments as

being limited solely to a claim that per se liability arises

through the Attorney General regulation, 940 C.M.R. § 3.16(4).              As

such, MEEB does not respond to McDermott's first argument that per

se liability can also come from Chapter 93A's federal equivalent,

the FTC Act.       Therefore, we will first turn our attention to

McDermott's    argument    that   per   se   liability    arises   under    the

Attorney General regulation, 940 C.M.R. § 3.16(4).

                    i.     Attorney General Regulation

           In light of our discussion of Klairmont, McDermott's

argument that per se Chapter 93A liability may be imposed by 940

C.M.R. § 3.16(4) is easily disposed of.                  Although Klairmont

involved   a   different    Attorney    General   regulation,      940   C.M.R.

§ 3.16(3), the two are substantially similar:

           Without limiting the scope of any other rule,
           regulation or statute, an act or practice is a
           violation of [Chapter 93A], § 2 if:

           . . .

           (3) It fails to comply with existing statutes,
           rules, regulations or laws, meant for the
           protection of the public's health, safety or
           welfare promulgated by the Commonwealth or any
           political subdivision thereof intended to
           provide the consumers of this Commonwealth
           protection; or

           (4) It violates the Federal Trade Commission
           Act, the Federal Consumer Credit Protection

                                    -22-
              Act or other Federal consumer protection
              statutes within the purview of [Chapter 93A],
              § 2.

940 C.M.R. § 3.16.

              The regulation McDermott relies upon states that conduct

which violates a federal consumer protection statute, like the

FDCPA, also violates Chapter 93A.14           For our purposes, the only

relevant substantive difference between Klairmont's regulation, 940

C.M.R. § 3.16(3), and McDermott's, 940 C.M.R. § 3.16(4), is the

source of law:      § 3.16(3) looks to state consumer protection law,

while § 3.16(4) refers to federal consumer protection law. Compare

940 C.M.R. § 3.16(3) (referring to Massachusetts statutes "intended

to provide the consumers of this Commonwealth protection") with 940

C.M.R.    §   3.16(4)   (referring   to     "Federal   consumer   protection

statutes within the purview of [Chapter 93A], § 2").

              The logic underpinning Klairmont is clearly applicable

here. We can conceive of no plausible rationale, and none has been

suggested to us, for treating these two provisions differently



     14
       The parties take it for granted that the FDCPA is a "Federal
consumer protection statute[] within the purview of" Chapter 93A,
§ 2, as required by the Attorney General regulation. 940 C.M.R.
§ 3.16(4). The district courts that have considered the issue have
concluded that it is. See In re Pharm. Indus. Average Wholesale
Price Litig., 491 F. Supp. 2d 20, 84 (D. Mass. 2007); Dean v.
Compass Receivables Mgmt. Corp., 148 F. Supp. 2d 116, 119 (D. Mass.
2001). The correctness of these holdings is confirmed by the text
of the FDCPA itself, which sets forth one of its purposes as "to
protect consumers against debt collection abuses."       15 U.S.C.
§ 1692(e).   Thus, we agree the FDCPA is a consumer protection
statute for the purposes of Chapter 93A.

                                     -23-
based solely on the origin of the specific consumer protection law

with    which   each      is   concerned.     Indeed,     finding     Klairmont's

reasoning inapplicable to § 3.16(4) would enshrine a distinction

without a difference as a matter of Massachusetts law.                     This we

refuse to do.

            We,    therefore,      conclude   that     just   as    the   scope   of

§ 3.16(3) is bound by the strictures of Chapter 93A, including the

requirements of showing unfair and deceptive conduct occurring in

trade or commerce, so too is § 3.16(4) limited by those same

requirements.          Because the Attorney General is not permitted to

regulate away these two requirements with respect to Chapter 93A

claims based on violations of state consumer protection law, the

Attorney General may not do likewise when the claimed violation

arises    out     of    federal    consumer   protection      law.        Applying

Klairmont's reasoning, we reject McDermott's argument that 940

C.M.R. § 3.16(4) renders MEEB's violations of the FDCPA per se

violative of Chapter 93A.

                        ii.    Per Se Liability Through Federal Consumer
                               Protection Law

            Reaching this conclusion does not settle the entire

matter.   Although MEEB seeks to characterize McDermott's liability

arguments as premised solely on the Attorney General regulation,

McDermott has in fact also argued per se liability arises through

Chapter 93A's incorporation of federal consumer protection law into

state    law.      His     position   is    premised    on    the    notion   that

                                       -24-
Massachusetts incorporated federal unfair competition law into

state law when it enacted Chapter 93A.

             As it turns out, the FTC Act is quite similar to Chapter

93A.   Like Chapter 93A, it provides that "unfair or deceptive acts

or practices in or affecting commerce[] are . . . unlawful."                15

U.S.C. § 45(a)(1); see also Mass. Gen. Laws ch. 93A, § 2(a)

("[U]nfair or deceptive acts or practices in the conduct of any

trade or commerce are hereby declared unlawful.").            Chapter 93A's

echo   of   the   FTC   Act's   language,    along   with   the    legislative

directive that courts interpreting Chapter 93A are to be guided by

the federal courts' interpretation of this statute, see Mass. Gen.

Laws ch. 93A, § 2(b), are important indications that McDermott is

on the right track.

             Decades ago, the SJC addressed the connection between

federal     consumer    protection   law    and   Chapter   93A.      The   SJC

announced with striking clarity that Massachusetts has "wholly

incorporated" the FTC Act, 15 U.S.C. § 45(a)(1), into Chapter 93A.

Slaney v. Westwood Auto, Inc., 322 N.E.2d 768, 773 n.8 (Mass.

1975). Chapter 93A, it explained on another occasion, "was enacted

in 1967, partly in response to [a Federal Trade Commission] policy

to stop unfair practices on a State level before they become

interstate problems."       Purity Supreme, Inc. v. Attorney General,

407 N.E.2d 297, 301 (Mass. 1980).           To effectuate this underlying

motivation, Chapter 93A "incorporates the extensive body of Federal


                                     -25-
administrative and decisional law under the FTC Act, at least in so

far as it relates to definitions of 'unfair' and 'deceptive.'" Id.

(internal citation omitted).       Lest there be any doubt that the SJC

has changed its thinking over the years, it recently stated that

Chapter 93A "defines unfair acts or practices by reference to

interpretations of those terms in the Federal Trade Commission Act,

15 U.S.C. § 45(a)(1) (2006), in which [Chapter] 93A has its roots."

Kraft Power Corp. v. Merrill, 981 N.E.2d 671, 683 (Mass. 2013). It

follows that, because Massachusetts has folded the FTC Act into

Chapter 93A, unfair or deceptive conduct that violates the FTC Act

also violates Chapter 93A.

             Having come this far, we turn to the next part of

McDermott's argument, which is that per se liability arises through

operation of the FDCPA.          The FDCPA explicitly provides that a

violation of its provisions "shall be deemed an unfair or deceptive

act   or   practice   in    violation    of"   the    FTC    Act.     15   U.S.C.

§ 1692l(a).

             At this point, it is helpful to recall our previous

discussion    of   the     alternative   paths   to    per    se    Chapter   93A

liability:     the text of Chapter 93A itself, or the text of an

independent statute.         The FDCPA's language we just quoted is

substantially similar to Mass. Gen. Laws ch. 142A's provision

imposing per se Chapter 93A liability on home contractors for

violations of Chapter 142A.        In other words, just as Chapter 142A


                                    -26-
does with respect to Chapter 93A, the FDCPA establishes that an

unfair debt collection act in violation of the FDCPA is a per se

violation of the FTC Act.            And because Massachusetts has "wholly

incorporated"     the   FTC    Act    and   its   interpretation   into   state

consumer protection law, a violation of the FDCPA not only per se

violates the FTC Act, it also constitutes a per se Chapter 93A

violation.

             To drive the point home, we will make one more comparison

to state law.     Although not cited by either party, Massachusetts

has its own unfair debt collection statute, Mass. Gen. Laws ch. 93,

§ 49, which is entitled "Debt collection in an unfair, deceptive or

unreasonable manner."         The statute reads as follows:

             [n]o one who is a creditor or an attorney for
             a creditor, or an assignee of a creditor, of a
             natural   person   present  or   residing   in
             Massachusetts   who   has  incurred   a   debt
             primarily for personal, family or household
             purposes shall collect or attempt to collect
             such debt in an unfair, deceptive or
             unreasonable manner.

Mass. Gen. Laws ch. 93, § 49.           It goes on to list various actions

that shall be "deemed unfair, deceptive or unreasonable."                    Id.

Included is a prohibition against a debt collector "communicat[ing]

directly   with   the   alleged       debtor   after   notification   from    an

attorney representing such debtor that all further communications

relative to the debt should be addressed to [that attorney]."

Mass. Gen. Laws ch. 93, § 49(b).                  Finally, violations of the

statute lead to Chapter 93A liability, as "[f]ailure to comply with

                                       -27-
the provisions of this section shall constitute an unfair or

deceptive act or practice under the provisions of chapter ninety-

three A."   Mass. Gen. Laws ch. 93, § 49, cl. 7.

            Here, the magistrate judge found that MEEB violated the

FDCPA by, among other things, contacting McDermott despite its

awareness that he was represented by counsel.   Although McDermott

has not advanced any claims under the state debt collection

statute, it is clear that this particular FDCPA violation would

have violated state debt collection law as well. And, by virtue of

Chapter 93's clear language, it would have constituted an "unfair

or deceptive act or practice" for Chapter 93A purposes.15      That

MEEB's direct contact of McDermott would have led to per se Chapter

93A liability under the state debt collection statute provides yet

another reason for interpreting the similar language in the FTC Act

and the FDCPA in the same way.

            Summing up, and although our analysis differs markedly

from the magistrate judge's, we conclude MEEB's violations of the

FDCPA constitute per se Chapter 93A violations by virtue of the

unambiguous statutory language in the FDCPA and the FTC Act.   The



     15
       At first blush, Chapter 93 may not appear to provide for per
se Chapter 93A liability because it does not address the trade or
commerce requirement. Yet, Chapter 93 applies specifically to debt
collectors. And a debt collector's business is, by definition,
collecting debts. Although we need not decide the issue here, we
would be hard-pressed to imagine why a debt collector who violates
Chapter 93 would not be acting in trade or commerce with respect to
the particular debtor.

                                 -28-
SJC's Klairmont opinion does nothing to alter this reasoning, as

Klairmont determined only that Attorney General regulations are

bound by the scope of Chapter 93A.       Klairmont simply did not

address per se Chapter 93A liability arising through an independent

statute.   The magistrate judge, therefore, committed an error of

law when she concluded that Klairmont required a separate "trade or

commerce" finding in these circumstances.      Accordingly, to the

extent that the magistrate judge vacated the judgment in favor of

McDermott on his Chapter 93A claim, we reverse.16

B. Excessive, Redundant, or Otherwise Unnecessary Attorney's Fees
in Violation of the FDCPA

           McDermott next argues that the magistrate judge should

have found that MEEB violated the FDCPA by charging and attempting

to collect from him "excessive, redundant, or otherwise unnecessary

attorney fees."   Appellant Br. at 23.   To get to this conclusion,


     16
        Before moving on, we note MEEB's contention that because
certain FDCPA violations found by the magistrate judge occurred
outside of the FDCPA's one-year limitations period, these
"untimely" claims can not serve as the basis for Chapter 93A
liability. The Massachusetts appellate courts have unambiguously
held that a Chapter 93A claim is subject to Chapter 93A's four-year
limitations period.     See Fine v. Huygens, DiMella, Shaffer &
Assocs., 783 N.E.2d 842, 849 (Mass. App. Ct. 2003) (A Chapter 93A
claim "need only be dismissed if, under [Chapter] 93A's four-year
limitations period and the accrual date applicable to the
particular [Chapter] 93A claim, it was not timely filed."). We,
too, recognized this more than twenty years ago. See Tagliente v.
Himmer, 949 F.2d 1, 6 (1st Cir. 1991) (distinguishing between
statute of limitations applicable to claim of fraudulent
concealment and Chapter 93A claim based upon the same underlying
conduct). MEEB does not argue that any of its FDCPA violations are
untimely under Chapter 93A.         Accordingly, its statute of
limitations defense is without merit.

                               -29-
McDermott      first    cites    several      Massachusetts   cases    for   the

proposition that charging excessive fees violates Massachusetts

law.        Working from this premise, he directs our attention to

language in the FDCPA which includes in its definition of unfair

debt collection practices the "collection of any amount (including

any interest, fee, charge, or expense incidental to the principal

obligation) unless such amount is expressly authorized by the

agreement creating the debt or permitted by law."                     15 U.S.C.

§ 1692f(1).17

              After setting forth this basic position, McDermott argues

MEEB was obligated to prove at trial that its fees were reasonable.

McDermott says MEEB is unable to do so because it violated Mass.

Gen. Laws ch. 183A, which McDermott contends required it to send

pre-suit      notices    to     McDermott's     mortgagees.     According     to

McDermott, these notices were intended to allow the mortgagee to

make up the mortgagor's deficiency, and therefore avoid a lawsuit.

Per McDermott, had MEEB sent out the notices as required, then his

mortgagees would have paid the debt in order to avoid suit.

Therefore, he urges us to find that MEEB's failure to send out pre-


       17
         McDermott also argues that collection of excessive,
redundant, and unnecessary fees "wrongfully cause[s] [a] debtor to
incur avoidable costs" in violation of 15 U.S.C. § 1692f(5).
Appellant Br. at 24. That section, however, renders it unlawful
for a debt collector to "[c]aus[e] charges to be made to any person
for communications by concealment of the true purpose of the
communication." 15 U.S.C. § 1692f(5). McDermott makes no attempt
to explain how this section applies to his avoidable costs theory.
Accordingly, we do not consider it further.

                                       -30-
suit notices resulted in MEEB filing unnecessary lawsuits and, by

extension, charging him unnecessary fees.

               MEEB makes several responses to these arguments.                  The

only one with which we need concern ourselves is MEEB's position

that McDermott is attempting to raise a new legal theory on appeal.

MEEB says that McDermott's theory at trial was consistent with the

allegations in his Verified Complaint that MEEB was responsible for

causing       an   "unreasonable,     unfair,      unlawful,    unexplained,    and

retroactive change in Pondview's policy for the specific purpose of

precipitating a dispute with McDermott in order to generate legal

fees for MEEB."         Appellee Br. at 25.         Having failed to make those

allegations        stick,    MEEB   says    McDermott     is   now    impermissibly

"attempt[ing] to 'recast' his theory of liability solely under 15

U.S.C.    §    1692f,    previously    having      asserted    that    the   alleged

underlying conduct violated various other provisions of the FDCPA."

Id. at 27.

               Having reviewed the record, we agree with MEEB that

McDermott's 15 U.S.C. § 1692f(1) excessive fees theory has been

advanced for the first time on appeal. Following the six-day bench

trial, the magistrate judge ordered each side to submit a post-

trial    brief     of   no   more   than    25    pages   detailing    their   legal

positions and requests for findings of fact and rulings of law.

McDermott filed a 37-page brief, which included a footnote seeking

to incorporate by reference all other legal arguments it raised


                                           -31-
throughout the history of this case.        See Pl's Post-Trial Brief,

Dist. Ct. Docket Entry 60 at 2.      In a docket order, the magistrate

judge allowed the oversized brief, with the exception of that

footnote.    See Dist. Ct. Docket Entry 62.           McDermott has not

appealed this particular ruling, so we will concentrate only on the

theories McDermott espoused in his post-trial brief.

            From his opening line, McDermott took the position that

he proved at trial that MEEB's "main objective" in its activities

"was to run up its attorneys fees to Pondview, which Pondview then

assessed    to   McDermott,   and   which   MEEB   then   collected   from

McDermott's mortgagees in part."       Pl.'s Post-Trial Br. at 1.       He

went on to reference 15 U.S.C. § 1692f(1), but that reference is in

concert with 15 U.S.C. § 1692d, which prohibits debt collectors

from "engag[ing] in any conduct the natural consequence of which is

to harass, oppress, or abuse any person in connection with the

collection of a debt." He then told the magistrate judge that MEEB

violated these two statutes when

            it   engaged   in  a   convoluted   collection
            procedure     which     inevitably      caused
            miscommunication,   lack   of   communication,
            confusion,   and   acrimony   that   escalated
            litigation costs and served as a pretext for
            MEEB to evade its obligation under 15 U.S.C.
            § 1692h to apply payments of McDermott's debt
            as he directed and not to debts he disputed .
            . . and for MEEB to provide McDermott with
            communications    which     were    illegible,
            deceptive, and incomprehensible in violation
            of 15 U.S.C. §§ 1692d, 1692e, and 1692f.




                                    -32-
Id.   These arguments smack of Chapter 93A claims of unfair and

deceptive conduct.      Indeed, the title of each and every subsection

in McDermott's post-trial brief referred to MEEB's "bad faith."

            15 U.S.C. § 1692f(1), however, is aimed at something else

entirely.     The statute prohibits attempts to collect any amount

"unless such amount is expressly authorized by the agreement

creating the debt or permitted by law."             15 U.S.C. § 1692f(1).

Although McDermott successfully asserted claims that MEEB violated

other provisions of the FDCPA, nowhere in his post-trial brief does

he take the position that the amount of his debts were not

authorized by the condominium agreement.18 Further, he did not even

hint at the multi-step pathway to a § 1692f(1) violation that he

advances in this appeal.          Instead, following trial McDermott

focused his arguments on MEEB's alleged bad faith and intentional

violations of federal and state law.

            In this Circuit, "it is a virtually ironclad rule that a

party may not advance for the first time on appeal either a new

argument    or   an   old   argument    that   depends   on   a   new   factual

predicate."      Cochran v. Quest Software, Inc., 328 F.3d 1, 11 (1st

Cir. 2003); see also United States v. Slade, 980 F.2d 27, 30 (1st

Cir. 1992) ("It is a bedrock rule that when a party has not


      18
        As the magistrate judge noted in addressing one of
McDermott's other arguments, "[i]t is not abusive to collect or
charge the costs of an ordinary collection action where, as here,
the condominium documents gave Pondview the ability to charge those
costs to [McDermott]." McDermott, 911 F. Supp. 2d at 77.

                                       -33-
presented an argument to the district court, she may not unveil it

in the court of appeals.").         Our review of the record leaves us

with no doubt that McDermott's 15 U.S.C. § 1692f(1) liability

theory in this appeal was never raised to the magistrate judge.

Accordingly, we will not consider it further.

C.   Multiple Damages for Willful or Intentional Conduct

           McDermott next says the magistrate judge should have

multiplied the damages award thanks to MEEB's knowing violations of

Chapter 93A.     Chapter 93A, § 9(3) requires a court to double or

treble a plaintiff's damages if that court finds a defendant's

violation of Chapter 93A was "a willing or knowing violation" of

Chapter 93A, § 2.

           To get here, McDermott argues that the magistrate judge

committed an error of law when she found MEEB was not obligated

under   Mass.   Gen.   Laws   ch.   183A    to   send   pre-suit   notices   to

McDermott's mortgagees. According to McDermott, had the magistrate

judge gotten this legal ruling right, it would have provided a

basis for finding that MEEB willfully or intentionally violated

Chapter 93A since it was aware of his mortgagees' names and

addresses, thereby bringing the damages multiplier into play.

Separately, McDermott argues that the magistrate judge clearly

erred when she considered the evidence and found MEEB's FDCPA

violations (which resulted in per se Chapter 93A liability) were

not in bad faith.       The judge, he says, should have found MEEB


                                     -34-
willfully violated Chapter 93A and awarded multiple damages for

that reason.

            MEEB    urges   us   to    affirm    the     magistrate       judge's

determination that it did not act in bad faith.                  MEEB first says

the magistrate judge was correct when she determined that MEEB

didn't have to send any pre-suit notices under Chapter 183A. Thus,

Chapter 183A provides no basis for imposing multiple damages in

MEEB's view.      With respect to its purported bad faith, MEEB points

out that the magistrate judge, in her initial decision, imposed per

se Chapter 93A liability only, explicitly finding MEEB had not

acted in bad faith or intentionally violated the law.                         This

conclusion, MEEB asserts, was based on the evidence at trial and

should not be uprooted on appeal.

            We see no basis for reversal on this record.

            1.    Chapter 183A

            The    interpretation     of     Chapter     183A's     requirements

presents a legal question, which we review de novo.                 The specific

provision   upon    which   McDermott      relies,     Chapter    183A,   §   6(c)

contains the following relevant language:

            When any portion of the unit owner's share of
            the common expenses has been delinquent for at
            least sixty days . . . the organization of
            unit owners shall send a notice stating the
            amount of the delinquency to the unit owner by
            certified and first class mail.            The
            organization of unit owners shall also send a
            notice stating the amount of the delinquency
            to the fist mortgagee by certified and first
            class mail, provided, that the first mortgagee

                                      -35-
            has informed the organization of unit owners
            of its name and mailing address.

Mass. Gen. Laws ch. 183A, § 6(c).

            The key language in this passage is the clear statement

establishing that the notice requirement is triggered only if "the

first mortgagee has informed the organization of unit owners of its

name and mailing address."        Id.     Per the unambiguous statutory

language,   such   notice   by   the    mortgagee   essentially   allows   a

mortgagee to "opt in" to the receipt of deficiency notices.          While

McDermott argues that the evidence shows MEEB was aware of his

mortgagee's identity and address, there is no evidence in the

record that any mortgagee ever "informed" MEEB of this information,

which is required to bring the statute into play.

            McDermott, without providing any convincing reason to do

so, asks us to simply ignore this requirement and pick and choose

to apply only that statutory language which benefits him.              But

where, as here, a Massachusetts "statute is unambiguous, our

function is to enforce the statute according to its terms."

Reading Co-Op. Bank v. Suffolk Constr. Co., Inc., 984 N.E.2d 776,

780 (Mass. 2013).    We therefore decline McDermott's invitation to

rewrite the statute to facilitate the outcome he desires.

            Accordingly, we conclude from the plain language of the

statute that the magistrate judge did not commit an error of law in

finding that MEEB was not required to send pre-suit notices to any

mortgagee that had not informed MEEB of its name and address.

                                   -36-
McDermott may not rely on Chapter 183A in an attempt to demonstrate

that MEEB acted in bad faith.

            2.    MEEB's alleged bad faith

            McDermott     is   now   left      with    his     argument       that    the

magistrate judge clearly erred when she found that MEEB did not

intentionally violate Chapter 93A and that its actions were not

motivated by bad faith, and again when she declined to award

multiple damages.        "Ultimately, [Chapter] 93A ties liability for

multiple damages to the degree of the defendant's culpability."

Kattar, 739 N.E.2d at 259.         A reviewing court will only overturn a

trial judge's finding in this regard if it was "clearly erroneous."

Id. (citing Clegg v. Butler, 676 N.E.2d 1134, 1139 (Mass. 1997);

see also Smith, 76 F.3d at 420 (Where a trial judge's finding as to

"an actor's motivation" following a bench trial is "plausible,

appellate review is at an end.").           McDermott faces an uphill climb

on this claim, and he is unable to reach the summit.

            The    magistrate    judge     had    a    front-row       seat    to    each

witness's testimony on direct and cross-examination over the course

of   the   six-day     bench   trial.       Her      203-page   written       decision

summarized       the   testimony     and       set     forth     her     credibility

determinations.19 She concluded MEEB did not conduct itself in such


      19
       The magistrate judge made multiple findings in this regard.
For example, she found McDermott's testimony about why he refused
to pay certain assessments was "self serving" and "not credible,"
and that his testimony that he did not receive a letter MEEB sent
to him by certified and first-class mail was "not credible" too.

                                        -37-
a manner as to intentionally pump up its legal fees, and that it

was   instead   motivated    by     its    desire   to   zealously   represent

Pondview's interests.       The magistrate judge further noted that in

at least one instance, MEEB's incorrect statement about the amount

owed by McDermott went in McDermott's favor (i.e., MEEB said he

owed less than he really did), which supports her finding that MEEB

was not simply trying to increase its legal fees.

           At the end of the day, the magistrate judge found that

MEEB acted in good faith, that it did not willfully or knowingly

violate Chapter 93A, and that its "conduct was neither unfair nor

deceptive."     On this record, we are unable to say the magistrate

judge's findings were clearly erroneous.             And in the absence of

intentional or bad faith violations of Chapter 93A, MEEB is not

liable for double or treble damages.

                              IV.    CONCLUSION

           In light of the foregoing, the magistrate judge's order

with respect to MEEB's Rule 59(e) motion to reconsider and/or alter

and amend the judgment is hereby reversed to the extent the

magistrate judge determined MEEB is not liable under Chapter 93A.

We therefore remand this matter to the magistrate judge with

instructions to reinstate the original judgment in McDermott's

favor on his Chapter 93A count.           The magistrate judge's resolution



The magistrate judge later commented that McDermott's "demeanor
. . . markedly changed on cross examination."

                                      -38-
of the parties' Rule 59(e) motions is affirmed in all other

respects.   The parties shall bear their own costs.




                               -39-